     Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 1 of 11 PageID #: 1855




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT BECKLEY

RYAN HYSELL and CRYSTAL HYSELL, on
behalf of their daughter, A.H., a minor,

               Plaintiffs,

v.                                                  CIVIL ACTION NO. 5:18-cv-01375

RALEIGH GENERAL HOSPITAL and
THE UNITED STATES OF AMERICA,

               Defendants.

                             MEMORANDUM OPINION AND ORDER

               Pending are (1) Defendant Raleigh General Hospital’s (“RGH”) (a) Daubert

Motion in Limine to Exclude Certain Opinions and Testimony of Thomas A. Rugino, M.D., and

to Exclude the Opinions and Testimony of Laura Lampton and Chad Staller [Docs. 146, 147], filed

February 2, 2020, (b) Motion in Limine to Exclude Certain Opinions and Testimony of Chad

Staller [Doc. 142], filed February 21, 2020, and (2) Plaintiffs Ryan and Crystal Hysell’s Motion

in Limine to Preclude and/or Strike Expert Testimony of Gordon Sze, M.D., and any Assertion of

a Pre-Existing Injury as the Cause of Damages [Doc. 148], filed February 21, 2020. The Hysells

responded in opposition to RGH’s motions on February 28, 2020. [Docs. 166-168]. The United

States responded in opposition to the Hysells’ motion on February 28, 2020. [Doc. 153].



                                               I.

               In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the

Supreme Court observed that the admissibility of scientific evidence was no longer cabined by

knowledge or evidence “generally accepted” as reliable in the relevant scientific community.
  Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 2 of 11 PageID #: 1856




Daubert, 509 U.S. at 588–89. Courts were instead instructed to evaluate proposed expert testimony

according to Rule 702, to “ensure that an expert’s testimony both rests on a reliable foundation

and is relevant to the task at hand.” 509 U.S. at 597. The analysis requires the gatekeeper at the

bench to perform a preliminary assessment of whether the reasoning or methodology underlying

the testimony is scientifically valid and of whether that reasoning or methodology properly can be

applied to the facts in issue.

                  The touchstone of reliability is testimony “based on scientific, technical, or other

specialized knowledge and not on belief or speculation, and inferences must be derived using

scientific or other valid methods.” Oglesby v. Gen. Motors Corp., 190 F.3d 244, 250 (4th Cir.

1999) (citing Daubert, 509 U.S. at 590, 592–93). Multiple factors guide the determination of

whether expert testimony is sufficiently reliable to be admissible:

          First, “a key question to be answered in determining whether a theory or technique
          is scientific knowledge that will assist the trier of fact will be whether it can be (and
          has been) tested.” A second question . . . is “whether the theory or technique has
          been subjected to peer review and publication.” Publication regarding the theory
          bears upon peer review; “the fact of publication (or lack thereof) in a peer reviewed
          journal will be a relevant, though not dispositive, consideration in assessing the
          scientific validity of a particular technique or methodology on which an opinion is
          premised.” Third, “in the case of a particular scientific technique, the court
          ordinarily should consider the known or potential rate of error.” Fourth, . . .
          “‘general acceptance’” is . . . relevant to the reliability inquiry. “Widespread
          acceptance can be an important factor in ruling particular evidence admissible, and
          a known technique which has been able to attract only minimal support with the
          community may properly be viewed with skepticism.”

Daubert, 509 U.S. at 593–94. The factors are non-exclusive and their application depends upon

the experts and circumstances in each case. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141

(1999). This is in keeping with the “flexible” nature of the inquiry under the “broad discretion”

that governs the ultimate determination respecting “relevance and reliability.” Oglesby, 190 F.3d

at 250.



                                                     2
  Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 3 of 11 PageID #: 1857




                                                II.


A.     RGH’s Motion Respecting Dr. Rugino, Ms. Lampton and Mr. Staller


               RGH moves to exclude the expert testimony of Dr. Thomas Rugino as unreliable

and irrelevant insofar as it addresses the causal impact the care and treatment of A.H. during her

delivery had on A.H.’s subsequent autism spectrum disorder (ASD) diagnosis. Initially, at his July

21, 2018, evaluation of A.H., Dr. Rugino concluded that A.H. would have been diagnosed with

Autism Spectrum Disorder (“ASD”) regardless of her static brain injury. [Doc. 146-1 at 13].

However, on January 20, 2020, Dr. Rugino supplied an Addendum to his report adding a

conclusion that the circumstances of A.H.’s delivery were either a direct cause or significant

exacerbation of A.H.’s ASD:

       However, in light of the developing and evolving scientific knowledge concerning
       the role of epigenetics as an etiology of autism spectrum disorder (specifically the
       well documented relationship between a hostile intra-uterine environment in the
       perinatal period / maternal stress reactions in the perinatal period / distress in the
       period immediately following delivery, and the ultimate development of later
       autism spectrum disorder), as well as the depositions of Drs. Arthur and Scholly, it
       is my opinion that the trauma and stress that she suffered through during the period
       of time surrounding delivery was a direct cause of (or in the very least, a cause of
       significant exacerbation of) her autism spectrum disorder.

[Doc 146-3]. Dr. Rugino explained that he submitted the Addendum because his prior conclusions

had been supplanted by current medical knowledge. [Doc 146-2 at 6–7]. RGH requests the Court

enter an Order in limine excluding Dr. Rugino’s opinion that the stress A.H. experienced during

delivery caused or exacerbated her ASD. [Doc. 147 at 2].

               RGH contends that this conclusion is speculative and unreliable because scientific

literature does not show a consensus that hypoxic-ischemic conditions in utero or during the

perinatal period cause ASD. [Id. at 12]. It claims that scientific literature recognizes a multitude



                                                 3
  Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 4 of 11 PageID #: 1858




of risk factors associated with ASD. [Id. at 10–11]. The risk factors are numerous but include

umbilical cord complications, fetal distress, and birth injury or trauma, as well as other factors like

toxic exposures and viral infections. [Doc 146-4 at 4–9]. Although Dr. Rugino offered scientific

articles in support of his conclusion, he stated that the articles were illustrative, not authoritative,

of his conclusion. [Doc. 146-2 at 8–9]. Overall, RGH submits that Dr. Rugino has offered

insufficient evidence to support his opinion about the causation of ASD, and so his conclusion

should be excluded. [Doc. 147 at 17].

               Because the opinions, reports, and testimony of Laura Lampton and Chad Staller—

who are additional experts offered by the Hysells--are based on Dr. Rugino’s conclusions, RGH

contends that, if Dr. Rugino’s opinion is excluded, the Lampton and Staller opinions, reports, and

testimony should likewise be stricken.

               The Hysells respond that A.H’s ASD diagnosis is actually not certain and that Dr.

Rugino’s causal conclusion for A.H.’s injury is based on reliable methodology, a solid foundation,

and will assist the trier of fact. [Doc. 168 at 2, 7]. First, the Hysells contend that A.H.’s ASD

diagnosis was improper because, when doctors conducted an MRI to determine the cause of A.H.’s

developmental delay, an MRI of A.H.’s brain was erroneously read as normal. [Id. at 2]. Because

the physicians needed a diagnosis, they placed A.H. in the catch-all category of ASD. [Id.].

However, an MRI administered later showed brain damage caused by hypoxia, and when Dr. Todd

Arthur, a pediatric neurologist, reviewed the first MRI, it too showed brain damage caused by

hypoxia. [Id.]. Thus, it is disputed whether A.H. was properly diagnosed with ASD or should have

been diagnosed with hypoxia-induced brain damage.

               Second, Plaintiffs contend that Dr. Rugino’s expert testimony is sufficiently

reliable to be presented to the trier of fact. [Id. at 7]. Although the articles Dr. Rugino offered are



                                                   4
  Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 5 of 11 PageID #: 1859




not authoritative, they are reliable authorities which Dr. Rugino used in formulating his conclusion.

[See id. at 6–7]. Dr. Rugino, as a medical expert, may offer testimony based on a reliable

foundation, even if that foundation is not subject to general acceptance by the scientific

community. [Id. at 8]. Thus, it is sufficient that Dr. Rugino provided the medical literature upon

which he relied, in addition to his professional experience, in formulating his opinion. [Id. at 9–

10]. The Hysells contend that whether the articles and methodology are sufficient to support Dr.

Rugino’s conclusion can be challenged by RGH at trial, and Dr. Rugino’s conclusion should not

be excluded simply because it is not based upon an absolute certainty. [Id. at 9].

               Dr. Rugino asserts he arrived at his conclusions based upon “developing and

evolving scientific” knowledge, along with deposition testimony from other medical experts

whose opinions will not be excluded on evidentiary grounds. RGH has offered no reply to counter

that assertion or the other matters raised in the Hysells’ response brief. Dr. Rugino’s January 20,

2020, Addendum appears to be a candid attempt to align his earlier, and perhaps incomplete or

mistaken, views in the case with later rising evidentiary developments, current scientific thought

on the matter, and the opinions of other, unchallenged medical experts. Dr. Rugino’s opinions, his

alteration of course, and the explicit reasons underlying the same will doubtless be the subject of

vigorous cross examination and likely testimony from counter-experts. But they are not the type

of unsupported and speculative testimony to which Rule 702 and the remaining grounds are aimed.

               Accordingly, the Court DENIES RGH’s Daubert Motion in Limine to Exclude

Certain Opinions and Testimony of Thomas A. Rugino, M.D., and to Exclude the Opinions and

Testimony of Laura Lampton and Chad Staller [Docs. 146, 147].




                                                 5
  Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 6 of 11 PageID #: 1860




B.     RGH’s Motion Respecting Chad Staller


               Pursuant to Federal Rules of Evidence 702 and 703, and Daubert, RGH next moves

to preclude the Hysells from “presenting, mentioning or referencing in any form, the loss of

earning capacity claims under scenario two (2) and scenario (3) as contained in Mr. Staller’s

report.” [Doc. 142 at 2]. Chad Staller, JD, MBA, MAC, CVA, is a forensic economist designated

as an economic loss expert by the Hysells.

               Mr. Staller has disclosed a report which assesses the economic loss suffered by

A.H. and presents three separate scenarios of lost earning capacity, each representing a different

form of autism spectrum disorder (“ASD”) from which A.H. might suffer. [Doc. 142-1]. At issue

in the pending motion are scenarios two and three. The second scenario considers that A.H. would

have a mild form of ASD, which would have allowed her to graduate high-school and gain full-

time employment at a pay rate equal to her similarly aged peers. [Id.]. The third scenario considers

a more severe form of ASD, which would have allowed A.H. to enjoy full-time employment at

minimum wage. [Id.].

               RGH argues that scenarios two (2) and three (3) are insufficient to meet the

requirements of Daubert and Rules 702 and 703. RGH contends that the Hysells have the burden

of showing that “the testimony is based on sufficient facts or data” and “the testimony is the

product of reliable principles and methods.” [Id]. To support its assertion that the Hysells have not

discharged this burden, RGH cites Mr. Staller’s deposition [Doc. 142-2], where he was allegedly

“unable to articulate a basis for an assumption” that an individual with mild autism would be able

to complete school, gain employment, and work full-time, or that an individual with severe autism

would be able to work full-time at a minimum wage job. [Doc. 142 at 3]. RGH asserts that this



                                                 6
  Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 7 of 11 PageID #: 1861




alleged inability to articulate a definition for mild and severe autism renders Mr. Staller’s opinions

“illusory.” [Id.]. Accordingly, RGH asserts that neither Mr. Staller nor the Hysells can

“demonstrate that his report and opinion testimony is based on sufficient facts or data or . . . are

the product of reliable principles and methods.” [Id. at 4].

                The Hysells respond that RGH’s challenge is “baseless and solely speak[ing] to the

weight of the evidence to be addressed in cross-examination and in no way is a Daubert issue.”

[Doc. 166 at 1]. In response to RGH’s confusion about the use of the terms “mild autism” and

“severe autism,” the Hysells offer that Mr. Staller was utilizing the terms to describe individuals

who would be able to perform particular tasks. [Id.] The term “mild autism” was used to describe

an individual who would have completed high school and had employment. [Id. at 1-2]. This was

based upon Mr. Staller’s “understanding that autism affects individuals differently and that some

are still capable of attaining a high school degree and working.” [Id. at 4.]. The term “severe

autism” was used to describe an individual who would work full-time at a minimum wage job. [Id.

at 2]. It was based upon Mr. Staller’s understanding that some people more significantly affected

by ASD can only hold minimum wage jobs. [Id. at 4].

                The Hysells further assert that RGH “has not criticized Mr. Staller’s qualifications,

has not argued that the proposed testimony would not assist the trier of fact, nor . . . that Mr. Staller

failed to utilize a reliable methodology in arriving at his opinion within a reasonable degree of

economic certainty.” [Id. at 2]. They contend that “there is absolutely nothing about the

calculations that were advanced by Mr. Staller . . . that is challenged by the Defendant to warrant

preclusion under Daubert.” [Id.]. In creating his expert report, Mr. Staller “looked at the various

potential levels of employment of an individual with ASD, [and] applied an appropriate and

acceptable methodology to those various levels in arriving at a damage calculation.” [Id. at 5]. It



                                                   7
  Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 8 of 11 PageID #: 1862




is not apparent that RGH challenges Mr. Staller’s qualifications or status as an expert or the

methodology employed to arrive at his calculations.

                 Again, RGH did not reply. The Court is thus left with a response unchallenged by

RGH. That response provides the necessary, preliminary grounds to satisfy the Court that the

opinions offered by Mr. Staller possess sufficient relevance and reliability to pass through the Rule

702 gate.

                 The Court DENIES the Motion in Limine to Exclude Certain Opinions and

Testimony of Chad Staller [Doc. 142].


C.     The Hysells’ Motion Respecting Dr. Sze


                 Pursuant to Federal Rules of Evidence 401, 402, 403, and 702, the Hysells move to

preclude and/or strike the expert testimony of Dr. Gordon Sze and any assertion of a pre-existing

injury as the cause of A. H.’s damages. The Hysells contend that the United States has designated

Dr. Sze as a neuroradiologist to offer opinions that the MRI studies of A.H. are “consistent with

genetic causes.” Specifically, Dr. Sze offered the following conclusion regarding A.H.’s

abnormalities:

       In conclusion, within a reasonable degree of medical certainty, the imaging
       examinations . . . demonstrate findings typical of periventricular leukomalacia.
       Within a reasonable degree of medical certainty, the abnormalities are also
       consistent with genetic causes. Within a reasonable degree of medical certainty, the
       abnormalities are consistent with an injury that occurred in substantially prior to
       labor and delivery, many weeks prior to her birth at 41 weeks.

[Doc. 149-1 at 4]. The Hysells contend that inasmuch as the United States seeks to introduce the

affirmative defense that a pre-existing condition caused A.H.’s damages, it bears the burden “to

provide appropriate expert testimony that establishes that any such pre-existing condition was

more likely than not within a reasonable degree of medical probability a cause of the damages.”

                                                 8
  Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 9 of 11 PageID #: 1863




[Doc. 149 at 3]. They assert, however, that Dr. Sze’s use of the phrase “consistent with” fails to

establish that A.H.’s damages were more likely than not caused by a pre-existing condition or an

injury prior to her birth. Specifically, the Hysells contend that “consistent with” is inappropriate

ipse dixit testimony, as the phrase is analogous to “possible,” and not “probable” as required. Thus,

they assert that Dr. Sze’s testimony “demonstrates an analytical gap and an incomplete and faulty

methodology in the creating of a differential diagnosis.” [Doc. 149 at 5].

               Additionally, the Hysells assert that Dr. Sze “fails to identify whether or not the

damages seen on the MRI scan were also consistent with a hypoxic injury or any other type of

injury.” [Doc. 149 at 6]. As such, they assert that Dr. Sze’s methodology is faulty, incomplete, and

cannot be presented to the jury. In sum, the Hysells contend that inasmuch as Dr. Sze’s testimony

fails to demonstrate A.H.’s damages were “more likely than not” caused by a pre-existing

condition or injury predating the alleged negligence, his opinion is “faulty, not relevant,

unsupported by proper differential diagnosis, and inadmissible.” [Id.].

               The United States respond that the Hysells’ challenge merely takes issue with Dr.

Sze’s conclusions and the weight his opinion should be given, which would be more properly

challenged through cross-examination at trial. It asserts that while the Hysells set forth the standard

for the admission of expert testimony under Daubert and West Virginia’s Medical Professional

Liability Act (“MPLA”), their motion fails to challenge Dr. Sze’s qualifications as an expert.

               The United States additionally asserts that the Hysells do not challenge the

methodologies upon which Dr. Sze relied to formulate his opinion, and that their assertion he

should have used different wording in his report “symbolizes nothing more than pure semantics,”

as the Federal Rules of Evidence do not require that an expert testify that his conclusion is “more

likely than not” the cause of the plaintiff’s injuries before such testimony can be admitted. [Doc.



                                                  9
 Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 10 of 11 PageID #: 1864




153 at 3]. The United States specifically asserts that “[e]xpert testimony stating that certain

evidence is ‘consistent with’ a particular conclusion warrants a reasonable inference that the

evidence results in that conclusion,” thus such an opinion is admissible. [Id. at 4]. Moreover, it

notes the Hysells ignore the relevant portion of Dr. Sze’s report that carefully describes the method

and medically-supported science behind his ultimate conclusions. [Id. at 3].

                The United States concludes that Dr. Sze’s report “lays a reliable foundation

supporting findings that he holds the opinions contained therein within a reasonable degree of

medical probability, that he clearly possesses professional knowledge and expertise, and that he

meets the other requirements of West Virginia Code § 55-7B-7 and relevant federal and state law

to testify as a competent expert witness in this case.” [Id. at 3].

                The Court concurs with the position espoused by the United States. As with the two

challenges preceding the opposition to Dr. Sze, no extended factoring or other analysis is necessary

to conclude that it is unquestionably cross examination and counter proof, not categorical

exclusion, that is the proper means to address the evidentiary challenges offered.

                The Court DENIES the Hysells’ Motion in Limine to Preclude and/or Strike Expert

Testimony of Gordon Sze, M.D., and any Assertion of a Pre-Existing Injury as the Cause of

Damages [Doc. 148].

                                                  III.


                Based upon the foregoing discussion, and consideration of the applicable record

in its entirety, it is ORDERED as follows:

    1. The Court DENIES RGH’s Daubert Motion in Limine to Exclude Certain Opinions and

        Testimony of Thomas A. Rugino, M.D., and to Exclude the Opinions and Testimony of

        Laura Lampton and Chad Staller [Docs. 146, 147];

                                                  10
Case 5:18-cv-01375 Document 204 Filed 09/30/20 Page 11 of 11 PageID #: 1865




 2. The Court DENIES the Motion in Limine to Exclude Certain Opinions and Testimony of

    Chad Staller [Doc. 142]; and

 3. The Court DENIES the Hysells’ Motion in Limine to Preclude and/or Strike Expert

    Testimony of Gordon Sze, M.D., and any Assertion of a Pre-Existing Injury as the Cause

    of Damages [Doc. 148].

                                                      ENTER: September 30, 2020




                                          11
